DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III (i.e., claims 1-8, 11-14) in the reply filed on 11/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claims 4, 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in line 5, element “x” is not defined (e.g., see “πx/T” in equation provided).  Without defining “x” the equation is not properly defined.  It appears this 112 rejection can be overcome by defining “x” as the length of the waveguide.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taillaert et al. (WO 2013117555; “Taillaert”; already of record) with obviousness evidenced by {OEB} Tamura et al. (US 20170054269; “Tamura”).
	Regarding claim 1, Taillaert discloses an optical waveguide for propagating an optical mode at a first wavelength along a length of the waveguide, comprising: an optical core (“core 803” in Fig. 8) having a substantially polygonal cross-section in a plane substantially perpendicular to the length of the waveguide, the optical core having an index of refraction n1 (Core 803 is made of silicon nitride, with a refractive index n=1.98, see [58].) at the first wavelength; a first optical cladding (“bottom and top cladding layers 802 and 804” in Fig. 8) disposed adjacent the optical core and having an index of refraction n2 (Cladding layers 802 and 804 are made of silicon dioxide, with a refractive index n=1.46, see [58].) at the first wavelength, n2 < n1; and a Spatially modulated index region (“grating grooves 830” in Fig. 8) comprising alternating higher and lower index regions extending along a width, and arranged along the length, of the optical waveguide, and configured to extract an optical mode that would otherwise propagate along the length of the waveguide, wherein a rate of change of n1 with temperature T is dn1/dT, a rate of change of silicon with temperature T is dn(Si)/dT, dn1/dT < dn(Si)/dT (Temperature dependence of refractive index of silicon nitride is lower than that of silicon.).
	Taillaert fails to disclose the spatially modulated index region having a length
L along the length of the waveguide greater than about 30 microns. However, it is obvious for a person skilled in the art to optimize the length L to go beyond 30 microns at least as evidenced by Tamura ¶ 0042 (e.g., if the radius of the spot diameter ranges from 50 to 100 µm then the length L should be greater than about 30 microns in order for the grating to fully accept/encompass the spot directed to the grating surface). 
	Thus claim 1 is rejected.
	Regarding claim 2, Taillaert discloses a two-dimensional waveguide, wherein an optical mode propagating along the length of the waveguide is substantially confined along both the width and a thickness of the optical waveguide (see Fig. 9A).


	The subject matter of claims 5 - 6 is not inventive over Taillaert.  See ¶51, Figs. 4A and 5A in Taillaert.
	The subject matter of claim 7 is not inventive over Taillaert.  See ¶53 in Taillaert.
	The subject matter of claim 8 is not inventive over Taillaert.  See Fig. 8 (optical fiber 820) in Taillaert.

	Regarding claim 11, Taillaert discloses silicon nitride core as already discussed in the rejection of claim 1 above.
	Regarding claim 12, Taillaert discloses silicon dioxide clad as already discussed in the rejection of claim 1 above.
	Regarding claim 13, Taillaert fig. 11 shows maximum coupling in a range at least within the 1450 nm to 1540 nm range (e.g., see Obviousness of Ranges MPEP §2144.05).  Thus claim 13 is rejected.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taillaert with OEB Tamura as applied to claim 1 above, and further in view of Pelc (US 20180011251).
	Pelc discloses an optical waveguide, comprising a mode converter and a grating coupler (see ¶s [0020]-[0023], Fig. 3). It is obvious for a person skilled in the art to combine the mode converter in Pelc the optical waveguide in Taillaert [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].

Allowable Subject Matter
Claims 4, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Upon overcoming the 112 rejection, the prior art lacks the specificity of claim 4 and thus claim 4 can be made allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874